          Case 8:18-cr-00226-JVS Document 17 Filed 11/02/18 Page 1 of 2 Page ID #:47




 1   NICOLA T. HANNA
     United States Attorney
 2   LAWRENCE S. MIDDLETON
     Assistant United States Attorney
 3   Chief, Criminal Division
     STEVEN R. WELK
 4   Assistant United States Attorney
 5   Chief, Asset Forfeiture Section
     KATHARINE SCHONBACHLER
 6   California Bar No. 222875
     Assistant United States Attorney
 7   Asset Forfeiture Section
           1400 United States Courthouse
 8         312 North Spring Street
           Los Angeles, California 90012
 9         Telephone: (213) 894-3172
           Facsimile:     (213) 894-0142
10         E-mail:        Katie.Schonbachler@usdoj.gov
11   Attorneys for Plaintiff
12   UNITED STATES OF AMERICA
13                              UNITED STATES DISTRICT COURT
14                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
15                                    SOUTHERN DIVISION
16   UNITED STATES OF AMERICA,                    NO. SACR 18-00226

17                 Plaintiff,                     NOTICE OF GOVERNMENT’S
                                                  FILING OF RECORDED LIS
18                        v.
                                                  PENDENS
19   NAM HYUN LEE,

20                 Defendant.

21
22
23
     //
24
25
26
27
28
      Case 8:18-cr-00226-JVS Document 17 Filed 11/02/18 Page 2 of 2 Page ID #:48




 1         Pursuant to Section 405.22 of the California Code of Civil Procedure, plaintiff
 2   United States of America hereby files with the court a copy of the notice of pendency of
 3   action (hereinafter the “Lis Pendens”) which was filed against the real property at the
 4   Office of the County Recorder of Orange County. A copy of the Lis Pendens is attached
 5   hereto as Exhibits “A”.
 6   DATED: November 2, 2018                NICOLA T. HANNA
                                            United States Attorney
 7                                          LAWRENCE S. MIDDLETON
                                            Assistant United States Attorney
 8                                          Chief, Criminal Division
                                            STEVEN R. WELK
 9                                          Assistant United States Attorney
10                                          Chief, Asset Forfeiture Section

11
                                             /s/ Katharine Schonbachler
12                                          KATHARINE SCHONBACHLER
                                            Assistant United States Attorney
13
14                                          Attorneys for Plaintiff
                                            UNITED STATES OF AMERICA
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
